Exhibit 10.49

12-06-04

CONFIRMATION OF CREDIT FACILITIES LETTER Date: October 17, 2006
BORROWER
SPAR CANADA COMPANY BRANCH OF ACCOUNT
BUSINESS MARKETS TORONTO WEST SRF No.
851-791-517

--------------------------------------------------------------------------------

ADDRESS
Suite 360,
1100 Sheppard Ave. West, Toronto On M3K 2B3 ADDRESS
1233 THE QUEENSWAY
ETOBICOKE ON M8Z 1S1 CONTACT
JIM SEGRETO TELEPHONE NO.
(914) 332-4100 X 1002 BANKING OFFICER
DOROTHY YU TELEPHONE NO.
(416) 253-8578

--------------------------------------------------------------------------------

ROYAL BANK OF CANADA (the "Bank") hereby confirms the credit facility or credit
facilities described below (collectively, the "Credit Facility") subject to
terms and conditions listed below and attached hereto. The dollar amount noted
opposite each indicated available segment of the Credit Facility is in Canadian
Dollars ($) unless otherwise specified and is the maximum amount (subject to any
margining or other requirements which may reduce the indicated maximum) that may
be outstanding at any time under the Credit Facility. The provisions of this
Agreement shall be binding on the Borrower and shall remain in full force and
effect for so long as any availability exists or any obligations on the part of
the Borrower remain outstanding under the Credit Facility. For purposes hereof
the term " Agreement " and the words " this Agreement ", " the Agreement " and
words to like effect or import shall mean and include this Confirmation of
Credit Facilities and the attached Terms and Conditions, all as supplemented or
amended at any time and from time to time.

--------------------------------------------------------------------------------

CREDIT FACILITY:
Demand Facilities:
Availability of the demand facilities contained within the Credit Facility is at
the sole discretion of the Bank and the Bank may cancel or restrict the
availability of any unutilized portion at any time and from time to time.
Notwithstanding compliance with the covenants and conditions contained herein,
these facilities are repayable on demand.

Facility #1. Demand Operating Loan. $1,000,000.00 Minimum Retained Balance:
$0.00 Revolves in increments of: $10,000.00 Business Account #101-202-0. Transit
#05902. Interest rate: RBP + 1.00% per annum. Interest payable, monthly in
arrears, on the 26th day of each month. Borrowings expected to fluctuate.

MARGINED: YES  [ballotx.jpg]      NO [ballot.jpg]

--------------------------------------------------------------------------------

OTHER FACILITIES:
N/A

--------------------------------------------------------------------------------

Fees:

--------------------------------------------------------------------------------

One Time Fees:
Payable upon acceptance of this agreement. Monthly Fees:
Payable in arrears on the 7th day of each month.

--------------------------------------------------------------------------------

Negotiation / Set Up Fee: $1,500.00 Revolvement Fee: $500.00 (includes
monitoring, margining & AM.

--------------------------------------------------------------------------------

Loan Standby Fee: 0.25% (on authorised operating loan amount.) Account
Management Fee: NIL

--------------------------------------------------------------------------------

SECURITY: Security to be obtained and registered prior to first advance.

Security for all obligations of the Borrower to the Bank, including, without
limitation, all obligations under the Credit Facility, shall include:

General security agreement on the Bank's form 924 signed by the Borrower
constituting a first ranking security interest in all assets of the Borrower
except real property;

Letter Agreement signed by Webster Business Credit Corporation advising RBC that
they do not currently have any security interest in any of the assets of Spar
Canada and further agreed to not obtain a lien in the assets of Spar Canada
without the consent of RBC.

--------------------------------------------------------------------------------

MARGIN REQUIREMENT (IF APPLICABLE - SEE ALSO "MARGIN REQUIREMENTS" INCLUDED IN
THE TERMS AND CONDITIONS ATTACHED HERETO)

Amounts outstanding under the all Demand Operating Loans Facility, which are
indicated as margined, must not exceed:

(a) 75% of unencumbered good trade accounts receivable domiciled in Canada or
the United States of America excluding inter-company accounts, holdbacks
receivable, contra accounts, and the entire outstanding balance of accounts
receivables where any portion thereof exceeds 90 days, If the over 90 day
portion does not comprise more than 10% of the total receivable, then the under
90 day portion may be included, all of which are more particularly described in
the form of monthly margin statement ("Monthly Statement of Borrowing Limit")
that is included as an attachment hereto; minus

(b) "Potential Prior-Ranking Claims" which are more particularly described in
the form of Monthly Statement of Borrowing Limit.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

REPORTING REQUIREMENTS

The Borrower will provide the following to the Bank:



Monthly: A Monthly Margin Statement of Borrowing limit with list of aged
payables, aged receivables, priority claims as and when required under Margin
Requirements in the terms and conditions attached hereto;

Semi-
Annually: Company prepared financial statement within 60 days after six months;


Annually: Review engagement and company prepared business plan year-end
financial statements within 120 days of each fiscal year end;

--------------------------------------------------------------------------------

FINANCIAL COVENANTS

The Borrower will:



(a) Maintain , to be measured semi-annually:

(i) A Debt Service Coverage Ratio of not less than 1.25:1; (or better)

DSC= Net Income + Depreciation + other non cash charges to income+ Interest
expense charged to current years income statement, LESS Dividends
paid/Shareholders loans withdrawn/unfunded capital expenditures divided by the
total of annual principal payments on long term Debt including capital lease
obligations plus interest on all Debt including Bank operating loans.

(ii) A ratio of Total Debt to Tangible Net Worth of not greater than 2:1;

"Tangible Net Worth" means the aggregate of stated capital, retained earnings,
50% of YTD pre-tax income as reported in company prepared financial statements
(unless a reasonable corporate tax allowance has been made), LESS amounts
invested in or owed by other Persons including inter-company trade accounts
receivable, leasehold improvements, goodwill, trademarks, copyrights, patents,
deferred costs and other assets normally regarded as intangible under GAAP in
Canada, all net of depreciation."

(b) Not, without the prior written consent of Royal Bank of Canada:

(iii) Declare dividends,

(iv) Lend or provide assistance to the parent company or any other related
entities other than in the normal course of trade business.



--------------------------------------------------------------------------------

REPORTING REQUIREMENTS AND FINANCIAL COVENANTS are in addition to and not in
substitution for the Terms and Conditions attached hereto. Nothing contained in
Reporting Requirements or Financial Covenants shall limit any right of the Bank
to terminate or demand payment of, or cancel or restrict availability of any
unutilized portion of, any demand or other discretionary facility made available
under this Agreement. (See attached for Terms and Conditions)

--------------------------------------------------------------------------------

PRE DISBURSEMENT CONDITIONS 1. Receipt of a letter of confirmation from SPAR
Canada Company's corporate auditors that the historical financial statements
provided to Royal Bank of Canada for fiscal years 2003, 2004, 2005, and 6 months
year to June 30, 2006 has been reviewed by them and that there is nothing in the
statements that caused them to believe that these financial statements are not,
in all material respects, prepared in accordance with US GAAP requirements.

2. Completion and registration of all collateral securities & loan documents.

--------------------------------------------------------------------------------

ACCEPTANCE
This offer is open for acceptance until November 14, 2006 after which date it
will be null and void, unless extended in writing by the Bank.

LANGUAGE. The Borrower and the Bank have expressly requested that this Agreement
and all related documents, including notices, be drawn up in the English
language. Les parties ont expressement demande que la presente convention et
tous les documents y afferents, y compris les avis, soient rediges en langue
anglaise (Quebec only/Quebec seulement)

--------------------------------------------------------------------------------

I acknowledge receipt of the Terms and Conditions [12-06-04] attached to this
confirmation letter and agree to be bound by them. Accepted on this 20 day of
October, 2006.

SPAR CANADA COMPANY ROYAL BANK OF CANADA

Per: /s/James Segreto Per: /s/ Dorothy Yu James Segreto           Dorothy Yu
Vice President and Controller           Account Managers
/zh
Per:_________________________  

--------------------------------------------------------------------------------


CONFIRMATION OF CREDIT FACILITIES LETTERTERMS
AND CONDITIONS

To:   ROYAL BANK OF CANADA (the "Bank")


The Bank is requested by the Borrower identified on the confirmation letter
attached hereto to make loans or advances (including, where applicable, by way
of overdraft) to the Borrower in the manner and at the rates and times specified
herein (the “Credit Facility”). In consideration of the Bank making the Credit
Facility available, the Borrower agrees (if more than one, jointly and severally
- in Quebec, solidarily), with the Bank as follows:

1.   DRAWDOWN

  While this Agreement remains in force and if the Credit Facility includes a
Demand Operating Loan,the Borrower may borrow, repay and reborrow up to the
limit specified in respect of such loan at any time, subject to any applicable
margin requirement, and the Bank may withdraw any undrawn portion of such loan
at any time without notice. If the Credit Facility includes a Demand Loan –
CAIS, the Borrower may borrow up to the limit specified in respect of such loan
by way of one or more drawdowns at any time and from time to time, provided that
the amount outstanding under any such loan shall never exceed the amount of the
CAIS deposit delivered to the Bank as security for such loan and the Bank may
withdraw any unutilized portion of such loan at any time without notice. If the
Credit Facility includes a Demand Instalment Loan, the Borrower may borrow up to
the limit specified in respect of such loan at any time and the Bank may
withdraw any unutilized portion thereof at any time without notice. If the
Credit Facility includes a Revolving Term Facility the Borrower may borrow,
repay and reborrow up to the limit specified in respect of such facility at any
time and the Bank may withdraw any unutilized portion thereof at any time
without notice. If the Credit Facility includes a Variable Rate Business Term
Loan (including herein, a US Dollar Variable Rate Business Term Loan), the
Borrower may borrow by way of one or more drawdowns made at any time and from
time to time during the availability of such loan, and the Bank may withdraw any
undrawn portion of such loan at any time without notice. If the Credit Facility
includes a Fixed Rate Business Term Loan or a Match Funded Term Loan, the
Borrower shall draw down the amount of such loan forthwith, failing which such
loan may be cancelled.


  If the Credit Facility includes a Royal Business OperatingLine, an
OperatingLine loan account (an “OperatingLine Account”) will be opened at the
Branch of Account. The OperatingLine Account is a revolving line of credit and
is available for the sole purpose of funding transactions made through the
Borrower’s business current account (including, without limitation, transactions
by way of a withdrawal request, debit request, payment of a cheque or other
payment instrument) if there are insufficient funds in the business current
account to fund the transaction. Whenever the balance in the Borrower’s business
current account is less than the Minimum Retained Balance, the Bank will, once a
day, debit the OperatingLine Account in an amount equal to the revolving
increment amount herein specified or a whole multiple of such amount, and the
Bank will thereafter credit the Borrower’s business current account in an
equivalent amount such that the Borrower’s business current account is
thereafter nil or in positive balance. The amount of each such transfer will
form part of the indebtedness of the Borrower to the Bank under the Credit
Facility as of the day of the transfer. Unless otherwise agreed by the Bank in
writing, no interest will be payable at any time on a credit balance in the
OperatingLine Account. If a transfer of funds from the OperatingLine Account to
the Borrower’s business current account to fund a transaction (including,
without limitation, a transaction by way of a withdrawal request, a debit
request, a payment of a cheque or other payment instrument), will exceed or
cause the indebtedness of the Borrower to the Bank under the Royal Business
OperatingLine to exceed the maximum amount available under the Royal Business
OperatingLine, then the Bank may decline the transaction and return the cheque
or other payment instrument unpaid.


  If the Credit Facility includes a Royal Business Overdraft Protection
facility, in no event will such facility be available in connection with any
business account of the Borrower for or in connection with which the Borrower
has a Royal Business OperatingLine Facility.


2.   REPAYMENT

  Amounts outstanding under the Credit Facility, together with interest, shall
become due in the manner and at the rates and times specified herein and shall
be paid in the currency of the particular credit extended. If the Credit
Facility includes a Variable Rate Business Term Loan or a Fixed Rate Business
Term Loan, including any such type of loan under a Revolving Term Facility, or a
Match Funded Term Loan, repayable by way of periodic payments of principal plus
interest, the Borrower shall make consecutive periodic payments of principal
with the entire balance of such loan due and payable at the end of the term
specified herein. In the case of a Demand Instalment Loan, the Borrower shall
make such consecutive periodic payments of principal as are specified with the
entire balance of such loan repayable as provided below. In the case of any type
of loan that is repayable by blended payments, each payment shall be applied,
firstly, to interest due, and the balance, if any, shall be applied to principal
outstanding. If any such payment is insufficient to pay all interest then due,
the unpaid balance of such interest will be added to such loan, will bear
interest at the same rate, and will be payable on demand or at the end of the
term specified herein, as the case may be. If the Credit Facility includes a
Demand Operating Loan, a Royal Business OperatingLine, Royal Business Overdraft
Protection, a Letter of Credit/Letter of Guarantee Facility, a Demand Loan -
CAIS or a Demand Instalment Loan, the Borrower shall repay all principal sums
outstanding under such loan or facility upon demand including, without
limitation, an amount equal to the face amount of all Letters of Credit and
Letters of Guarantee which are unmatured or unexpired, which amount shall be
held by the Bank as security for the Borrower’s obligations to the Bank in
respect of such instruments. In the case of a Royal Business OperatingLine or a
Royal Business Overdraft Protection facility, the Bank may, at its discretion,
require the Borrower to make minimum principal payments of amounts outstanding
under the Royal Business OperatingLine or Royal Business Overdraft Protection
facility, as the case may be, and the Borrower must make these minimum payments
at the times and in the way that the Bank advises from time


--------------------------------------------------------------------------------

  to time. Following demand or, in the case of term loans, the occurrence of an
Event of Default, the Bank shall have no obligation to make further loans,
Letters of Credit, Letters of Guarantee or advances available to the Borrower.


3.   PREPAYMENT

  If the Credit Facility includes a Variable Rate Business Term Loan, including
any Variable Rate Business Term Loan outstanding under a Revolving Term
Facility, the Borrower may prepay such loan in whole or in part in reverse order
of maturity without fee or premium. If the Credit Facility includes a Demand
Instalment Loan or Demand Loan - CAIS, the Borrower may repay such loan in whole
or in part without fee or premium. Where the Credit Facility includes a Fixed
Rate Business Term Loan, including any Fixed Rate Business Term Loan outstanding
under any Revolving Term Facility, the Borrower may prepay such loan in whole or
in part subject to a prepayment fee:


  (a)   prepayment of up to 10% of outstanding principal balance is permitted
without penalty once a year during the 12 month period from each anniversary
date of the loan; and

  (b)   prepayments of more than 10% of the principal amount outstanding may be
made at any time and from time to time in any one year, subject to the
following, (i) such prepayments made during the first year of the term shall be
made only upon payment of a fee in the amount of 6 months interest on the amount
prepaid at the rate applicable to the loan; and (ii) such prepayments made
during the second and any subsequent year of the term shall be made only upon
payment of a fee in the amount of 3 months interest on the amount prepaid at the
rate applicable to the loan.


4.   REVOLVEMENT, ETC.

  If the Credit Facility includes a Demand Operating Loan, the Borrower
authorizes the Bank daily or otherwise as and when determined by the Bank to
ascertain the position of any account herein specified, and


  (a)   if such position is a credit balance, the Bank may, subject to the
revolving increment amount herein specified, apply the amount of such credit
balance or any part as a repayment of such loan, and

  (b)   if such position is a debit balance the Bank shall, subject to the
revolving increment amount herein specified, make an advance under such loan
provided that at no time shall such loan exceed the amount of the loan limit
herein specified.


5.   OperatingLine PLUS

  If the Credit Facility includes a Royal Business OperatingLine and the
OperatingLine PLUS option is elected under this Agreement, the Bank is
authorized (but not obligated) whenever there is a credit balance in the
Borrower’s business current account that exceeds the sum of the Minimum Retained
Balance plus the revolving increment amount herein specified, to apply all or
part of such credit balance in an amount which is equal to the revolving
increment amount herein specified or a whole multiple of such amount, as a
repayment on account of the indebtedness of the Borrower to the Bank under the
Royal Business OperatingLine.


6.   EVIDENCE OF INDEBTEDNESS (Separate promissory note not required)

  The Bank shall maintain, at the Branch of Account, accounts and records (the
“Accounts”) evidencing the borrowings made available to the Borrower by the Bank
under this Agreement. The Bank shall record the principal amount of such
borrowings, the payment of principal and interest on account of the loans and
advances, and all other amounts becoming due to the Bank under this Agreement.
The Accounts constitute, in the absence of manifest error, conclusive evidence
of the indebtedness of the Borrower to the Bank pursuant to this Agreement. The
Borrower authorizes and directs the Bank to automatically debit, by mechanical,
electronic or manual means, any bank account of the Borrower for all amounts
payable under this Agreement, including, but not limited to, the repayment of
principal and the payment of interest, fees and all charges for the keeping of
such bank accounts.


7.   INTEREST

  “Royal Bank Prime” or “RBP” is the annual rate of interest announced from time
to time by the Bank as a reference rate then in effect for determining interest
rates on Canadian Dollar commercial loans in Canada. “Royal Bank US Base Rate”
or “RBUSBR” is the annual rate of interest announced from time to time by the
Bank as a reference rate then in effect for determining interest rates on US
Dollar commercial loans in Canada. Where interest under the Credit Facility is
based upon RBP or RBUSBR, the Borrower shall pay to the Bank periodically as
herein specified (or as the Bank may otherwise specify from time to time) in
arrears interest calculated on the daily principal balance outstanding as
evidenced by the Accounts from time to time, both before and after maturity,
default and judgment, at a variable rate per annum equal to RBP or RBUSBR plus
the rate specified herein. Where interest is expressed to be a fixed rate, the
Borrower shall pay to the Bank periodically as herein specified (or as the Bank
may otherwise specify from time to time) in arrears interest calculated on the
daily principal balance outstanding as evidenced by the Accounts from time to
time, both before and after maturity, default and judgment, at a rate per annum
equal to the rate specified herein. Each change in any variable rate under the
Credit Facility will take place simultaneously with the corresponding change in
RBP or RBUSBR, as the case may be. Interest will be paid in the currency of the
loan. In each case, interest will accrue daily on the basis of the actual number
of days elapsed and a year of 365 days. The annual rates of interest to which
the rates calculated in accordance with this Agreement are equivalent, are the
rates so calculated multiplied by the actual number of days in the calendar year
and divided by 365. If it is necessary for the Bank to prove the interest rate
in effect at any time, the Borrower agrees that the Bank’s written certificate,
setting out the interest rate at that time, is sufficient proof for that
purpose.


8.   GENERAL COVENANTS

  Without affecting or limiting the right of the Bank to terminate or demand
payment of, or cancel or restrict availability of any unutilized portion of, any
demand or other discretionary facility, the Borrower covenants and agrees with
the Bank that (if more than one, jointly and severally - in Quebec, solidarily):


  (a)   it will duly and punctually pay all sums of money due by it under the
terms of this Agreement;

  (b)   it will advise the Bank of any default, or in the case of term loans,
any Event of Default, as herein defined, as it occurs, or of any change in
ownership prior to such event;

  (c)   it will file all material tax returns which are or will be required to
be filed, pay or make provision for payment of all material taxes (including
interest and penalties) and Potential Prior – Ranking Claims, which are or will
become due and payable and provide adequate reserves for the payment of any tax,
the payment of which is being contested;

--------------------------------------------------------------------------------

  (d)   if a corporation, it will give the Bank 30 days prior notice in writing
of any intended change in the ownership of its shares;

  (e)   it will comply with all laws, regulations, official directions and
authorizations applicable to the Borrower and the Borrower’s business or
property including, without limitation, all applicable environmental laws and
regulations; advise the Bank promptly of any action requests or violation
notices received concerning any of the Borrower’s property; and hold the Bank
harmless from and against any losses, costs or expenses which the Bank may
suffer or incur for any environment-related liabilities existent now or in the
future with respect to the Borrower’s property;

  (f)   it will deliver to the Bank such financial and other information as the
Bank may reasonably request from time to time, including, but not limited to,
the reports and other information set out under Reporting Requirements; and

  (g)   it will immediately advise the Bank of any unfavourable change in its
financial position which may adversely affect its ability to pay or perform its
obligations in accordance with the terms of this Agreement.


9.   MARGIN REQUIREMENTS

  Where the Credit Facility includes a Demand Operating Loan, a Royal Business
OperatingLine or a Letter of Credit/Letter of Guarantee Facility, and a margin
requirement is indicated, the Borrower is to provide by the 20th day of the
month following each month end (or such other time as the Bank may agree): a
Monthly Statement of Borrowing Limit, including therein, without limitation, a
list of aged Accounts Receivable, Inventory, 30-day supplier payables, purchase
money security interests and Potential Prior-Ranking Claims.


  “Potential Prior-Ranking Claims” means all amounts owing or required to be
paid, where the failure to pay any such amount could give rise to a claim
pursuant to any law, statute, regulation or otherwise which ranks in priority to
the Security (as defined below) or otherwise in priority to any claim by the
Bank for repayment of any amounts owing under this Agreement.


10.   EVENTS OF DEFAULT

  Without affecting or limiting the right of the Bank to terminate or demand
payment of, or to cancel or restrict availability of any unutilized portion of,
any demand or other discretionary facility, each of the following shall
constitute an Event of Default which shall entitle the Bank, in its sole
discretion, to cancel any commitment, demand immediate repayment in full of any
amounts outstanding under any term loan under the Credit Facility, together with
outstanding accrued interest and any other indebtedness under or with respect to
any term loan under the Credit Facility which indebtedness shall include,
without limitation, an amount that is equal to the amount that would be payable
by the Borrower under Prepayment above in the event of a voluntary prepayment of
a Fixed Rate Business Term Loan, and to realize on all or any portion of any
security given to secure the obligations of the Borrower hereunder (the
“Security”):


  (a)   failure of the Borrower to pay any principal, interest or other amount
when due pursuant to this Agreement;

  (b)   failure of the Borrower to observe any covenant, condition or provision
contained in this Agreement or in any documentation relating hereto or to the
Security;

  (c)   if the Borrower becomes insolvent or commits an act of bankruptcy or
makes an assignment in bankruptcy or bulk sale of its assets;

  (d)   if any proceeding is taken to effect a compromise or arrangement with
the creditors of the Borrower, or to have the Borrower declared bankrupt or
wound up, or to have a receiver appointed for any part of the mortgaged property
or if any encumbrancer takes possession of any part thereof;

  (e)   if in the opinion of the Bank there is a material adverse change in the
financial condition, ownership or operation of the Borrower;

  (f)   if any representation or warranty made by the Borrower under this
Agreement or relating hereto or to the Security shall be false in any material
respect; or

  (g)   if the Borrower defaults in the payment of any other indebtedness,
whether owing to the Bank or to any other person, or defaults in the performance
or observance of any agreement in respect of such indebtedness where, as a
result of such default, the maturity of such indebtedness is or may be
accelerated.


11.   EXPENSES, ETC.

  The Borrower agrees to pay the Bank all fees, as stipulated in this Agreement.
The Borrower also agrees to pay all expenses and legal costs, (on the basis of a
solicitor and its own client, or where applicable including extra-judicial
costs) incurred by the Bank in connection with this Agreement and any Security
and the enforcement of the Bank’s rights against the Borrower or under any
Security. These costs and expenses may include (but are not limited to) costs of
amendments, appraisals, inspections, environmental reviews, registrations,
searches, discharges and actions taken in connection with the preservation of
the Bank’s rights under this Agreement or under the Security.


  The Borrower shall indemnify and hold the Bank harmless against any loss, cost
or expense incurred by the Bank if any Match Funded Term Loan is repaid or
prepaid other than on its maturity date. The determination by the Bank of such
loss, cost or expense shall be conclusive and binding for all purposes and shall
include, without limitation, any loss incurred by the Bank in liquidating or
redeploying deposits acquired to make or maintain any Match Funded Term Loan.


12.   WAIVER

  No express or implied waiver by the Bank of any provision of this Agreement in
one instance shall in any way be, or construed to be, a waiver as to any other
instance.


13.   ASSIGNMENT

  This Agreement shall extend to and be binding upon the parties hereto and
their respective heirs, executors, administrators, successors and assigns
provided that the Borrower shall not be entitled to assign any interest
hereunder, without the consent in writing of the Bank.


--------------------------------------------------------------------------------

14.   REVIEW

  The Bank may conduct annual or periodic reviews of the affairs of the
Borrower, as determined by the Bank and timely advised to the Borrower, for the
purpose of determining the financial performance of the Borrower, and the
Borrower shall make available to the Bank such information as the Bank may
reasonably require and shall do all things reasonably necessary to facilitate
such review by the Bank.


15.   GAAP

  Unless otherwise provided, all accounting terms used in this Agreement shall
be interpreted in accordance with Canadian Generally Accepted Accounting
Principles from time to time. Any change in Accounting Principles or the
application of Accounting Principles, including, without limitation, the use of
Differential Reporting (or any changes to the selection of Differential
Reporting options) is only permitted with the prior written consent of the Bank.


16.   SEVERABILITY

  The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement and such invalid provision shall be deemed to be severable.


17.   GOVERNING LAW

  This Agreement shall be construed in accordance with and governed by the laws
of the Province where the Borrower resides and the laws applicable therein. The
Borrower irrevocably submits to the non-exclusive jurisdiction of the courts of
such Province and acknowledges the competence of such courts and irrevocably
agrees to be bound by a judgment of any such court.


18.   SET-OFF

  The Bank is authorized (but not obligated), at any time and without notice, to
apply any credit balance (whether or not then due) to which the Borrower is then
beneficially entitled on any account (in any currency) at any branch or agency
of the Bank in or towards satisfaction of the indebtedness of the Borrower to
the Bank under the Credit Facility and the other obligations of the Borrower
under this Agreement. For that purpose, the Bank is irrevocably authorized to
use all or any part of any such credit balance to buy such other currencies as
may be necessary to effect such application.


19.   HOLD ON FUNDS

  The Bank has the right to hold any cheque, instrument or other payment item
used to make a payment under this Agreement, and to defer any transfer until the
Bank receives payment for such cheque, instrument or other payment item.


20.   NOTICES

  Any notice or demand to be given by the Bank shall be given in writing by way
of a letter addressed to the Borrower. If the letter is sent by telecopier, it
shall be deemed received on the date of transmission, provided such transmission
is received prior to 5:00 p.m. on a day on which the Borrower’s business is open
for normal business, and otherwise on the next such day. If the letter is sent
by ordinary mail to the address of the Borrower, it shall be deemed received on
the date falling five (5) days following the date of the letter, unless the
letter is hand-delivered to the Borrower, in which case the letter shall be
deemed to be received on the date of delivery. The Borrower must advise the Bank
at once about any changes in the Borrower’s address.


21.   CONSENT OF DISCLOSURE

  The Borrower hereby grants permission to any entity having information in such
entity’s possession relating to any Potential Prior-Ranking Claim, to release
such information to the Bank (upon its written request), solely for the purpose
of assisting the Bank to evaluate the financial condition of the Borrower.


22.   WHOLE AGREEMENT

  This Agreement and any documents or instruments referred to in, or delivered
pursuant to, or in connection with, this Agreement constitute the whole and
entire agreement between the Borrower and the Bank with respect to the Credit
Facility.


--------------------------------------------------------------------------------


DEFINITIONS

“Capital Expenditures” means, for any fiscal period, any amounts accrued or paid
in respect of any purchase or other acquisition for value of capital assets and,
for greater certainty, excludes amounts expended in respect of the normal repair
and maintenance of capital assets utilized in the ordinary course of business;

“Corporate Distributions” means any payments to any shareholder, director or
officer of the Borrower, or to any associate [or holder of Postponed Debt] of
the Borrower, or to any shareholder, director or officer of any associate [or
holder of Postponed Debt] of the Borrower, including, without limitation,
bonuses, dividends, salaries or repayment of debt or making of loans to any such
Person, but excluding salaries to officers or other employees in the ordinary
course of business.

“Current Assets” means, at any time, those assets ordinarily realizable within
one year from the date of determination or within the normal operating cycle,
where such cycle is longer than a year;

“Current Liabilities” means, at any time, amounts payable within one year from
the date of determination or within the normal operating cycle, where such cycle
is longer that a year (the operating cycle must correspond with that used for
current assets);

“Current Ratio” means the ratio of Current Assets to Current Liabilities;

“Debt Service Coverage Ratio“ means, for any fiscal period, the ratio of the
aggregate of EBITDA, minus dividends, minus any decrease in shareholder loans
payable, to the aggregate of Interest Expense and scheduled principal payments
in respect of Funded Debt;

“EBITDA” means, for any fiscal period, net income from continuing operations
(excluding extraordinary gains or losses) plus, to the extent deducted in
determining net income, Interest Expense and income taxes accrued during, and
depreciation, depletion and amortization expenses deducted for, the period;

“Equity”means the total of share capital, (excluding preferred shares redeemable
within one year) contributed surplus and retained earnings [plus Postponed
Debt];

“Financial Assistance” means any form of direct or indirect financial assistance
of any other Person by means of a loan, guarantee or otherwise or any
obligations (contingent or otherwise) intended to enable another Person to incur
or pay any debt or comply with any agreements related thereto or to otherwise
assure or protect creditors of another Person against loss in respect of debt or
any other obligations of such other Person;

“Funded Debt” means, at any time, all obligations for borrowed money which bears
interest or to which interest is imputed plus, without duplication, all
obligations for the deferred payment of the purchase of property, all capital
lease obligations and all indebtedness secured by purchase money security
interests, [plus the amount of any guarantees or other financial assistance
provided in respect of liabilities of a third party], [but excluding Postponed
Debt];

“Interest Expense” means, for any fiscal period, the aggregate cost of advances
of credit outstanding during that period including, without limitation, interest
charges, capitalized interest, the interest component of capital leases, fees
payable in respect of letters of credit and letters of guarantee and discounts
incurred and fees payable in respect of bankers’ acceptances;

“Investment” means the acquisition (whether for cash, property, services,
securities or otherwise) of shares, bonds, notes, debentures, partnership or
other property interests or other securities of any other Person or any
agreement to make any such acquisition;

“Postponed Debt” means indebtedness that is fully postponed and subordinated,
both as to principal and interest, on terms satisfactory to the Bank, to the
obligations owing to the Bank hereunder;

“Tangible Net Worth” means the total of Equity [plus Postponed Debt] less
intangibles, [deferred charges and leasehold improvements] deferred tax debits
and unsecured advances to related parties. For the purpose hereof, intangibles
are assets lacking physical substance;

“Total Liabilities” means all liabilities, exclusive of deferred tax liabilities
[and Postponed Debt];

“Working Capital” means Current Assets less Current Liabilities.